DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 26, 2021.
Claims 1-5 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 and September 29, 2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
“a first connector”, “a second connector”, “a printing control unit”, “an adjustment unit” of independent claim 1; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a first connector”, “a second connector”, “a printing control unit”, “an adjustment unit” are covered by the structure(s) from the original disclosure as following:
“a first connector” (in specification, para. 22, and fig. 3, the power supply connector 36), 
“a second connector” (in specification, para. 22 and in Fig. 3, the USB connector 37), 
“a printing control unit” (in specification, para. 22 and in Fig. 3, the control device 60), and
“an adjustment unit” (in specification, para. 33 and in Fig. 4, the adjustment unit 86). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US. Pub. No. 2018/0284865 A1), and further in view of Achiwa et al. (US. Pub. No. 2015/0264208 A1, hereinafter as “Achiwa”) 
With regard to claim 1, the claim is drawn to a printer (see Shimamura, i.e. in para. 5, disclose a multifunctional printer), comprising: 
a first connector to be used to input electric power supplied from an outside (see Shimamura, i.e. in Fig. 2, power supply 25, and correspondingly in para. 43, discloses that “a value of power to be supplied to an external device refers to a value of power to be actually supplied by the MFP 1 from the power supply 25…”); 
a second connector to which a communication terminal is to be connected, and which is to be used to output at least a part of the electric power to the connected communication terminal (see Shimamura, i.e. in Fig. 2, the USB interface 19 and further details in para. 32); 
a printing control unit configured to control operation of a printing unit configured to perform printing on recording paper (see Shimamura, i.e. in Fig. 2, disclose the CPU 12, and further in Fig. 5 and in para. 76, disclose that “[0076] The CPU 12 determines whether the MFP 1 has received a print instruction (S51). A print instruction is an instruction of executing a copy function, or an instruction, received from the PC 61 (refer to FIG. 1), for printing image data 153 based on a print job…”); and 

The teachings of Shimamura, among others, disclose that, in Fig. 2, CPU 12 and in para. 76, 94 and etc., disclose that “the CPU 12 may adjust the value of power to be supplied to the external device”; Shimamura merely lacks in explicitly disclosing the aspect relating to “….to adjust a maximum amount of the electric power to be output from the second connector, of the electric power supplied from the outside, to a first amount of power when the printing unit is not under a printing operation, and adjust the maximum amount of the electric power to be output from the second connector to a second amount of power when the printing unit is under the printing operation, the second amount of power being smaller than the first amount of power”. 
However, examiner submits that such implementations are well-known for one of ordinary skilled in the art, to make sure that the power consumption of the printing unit does not exceed a given value for avoiding deterioration of the power unit and for limiting the power for cost reasons. In interest of compact prosecution, examiner further supplements teachings of Achiwa as following. 
Achiwa discloses an analogous invention relates to an information processing apparatus that is capable of supplying power to an external device, a printing apparatus, a method of when a print job is received, performs control such that the amount of power supplied by USB power supply is limited, to thereby achieve both printing and USB power supply. … [0139] As shown in FIG. 11B, the image processing apparatus 100 rejects power supply if it is impossible to confirm that power can be changed before the start of power supply to thereby prevent USB power supply from impeding execution of the print job”. Furthermore, in Achiwa, i.e. in Fig. 7, step S501 and etc., disclose the power supply control process based on the states changes of the apparatus. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimamura to include the limitation(s) discussed and also taught by Achiwa, with regard to the aspect relating to changing of power supply based on the states of the printing apparatus, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to power management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimamura by the teachings of Achiwa, and to incorporate the limitation(s) discussed and also taught by Achiwa, thereby “[0011] Further, power which can be supplied by an image processing apparatus largely changes depending on conditions of the image processing apparatus, such as a standby state, operating states including printing and scanning, and error states including a paper-out condition and a toner-out condition. [0012] As described above, suppliable power from the image processing 
With regard to claim 2, the claim is drawn to the printer according to claim 1, wherein the second connector complies with a USB Power Delivery specification (see Shimamura, i.e. in Fig. 2, USB interface 19, and further in para. 43, discloses that “A value of power to be supplied to an external device refers to a value of power to be actually supplied by the MFP 1, from the power supply 25, and to an external device connected to the receptacle connector 191 of the USB interface 19. A value of power to be supplied to an external device may be written into, for example, a predetermined area of the RAM 13, together with connector information representing the external device is connected to which one of the receptacle connectors 191…”).
With regard to claim 3, the claim is drawn to the printer according to claim 1, wherein the printer is a thermal printer, and wherein the second amount of power is an excess amount of power obtained by excluding, from an amount of power suppliable from the outside, an amount of power used for the printing operation of the printing unit  (see Shimamura, i.e. in para. 139, discloses that “[0139] The power supply apparatus is not limited to a multi-functional device, e.g., the MFP 1, as in the illustrative embodiment. In another embodiment, the power supply apparatus may be a printer, a copier, a facsimile machine, a scanner, or a general-purpose or personal computer”; and further in para. Achiwa, i.e. in para. 137, disclose that “[0137] As shown in FIG. 11A, the image processing apparatus 100 starts power supply after confirming that power can be changed before the start of power supply, and when a print job is received, performs control such that the amount of power supplied by USB power supply is limited, to thereby achieve both printing and USB power supply…”; thereby “the power supply capability 
With regard to claim 5, the claim is drawn to a non-transitory computer readable storage medium for storing a power control program executed to implement: controlling operation of a printing unit configured to perform printing on recording paper; and adjusting a maximum amount of electric power to be output from a second connector, of the electric power supplied through a first connector used to input the electric power supplied from an outside, to a first amount of power when the printing unit is not under a printing operation, and adjusting the maximum amount of the electric power to be output from the second connector to a second amount of power when the printing unit is under the printing operation, the second connector having a communication terminal connected thereto, and being used to output at least a part of the electric power to the connected communication terminal, the second amount of power being smaller than the first amount of power (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Achiwa, also incorporated by reference herein; in addition, in Shimamura, i.e. para. 138, further discloses that “[0138] The controller configured to execute a predetermined program is not limited to the CPU 12, as in the illustrative embodiment. In another embodiment, the controller may be, for example, hardware, such as an application specific integrated circuit (ASIC). The controller may be a combination of software and hardware.”). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura and Achiwa as applied to claim 1 above, and further in view of Hirai (US. Pub. No. 2009/0222680 A1).  
With regard to claim 4, the claim is drawn to the printer according to any one of claim 1, wherein the adjustment unit is configured to maintain the maximum amount of the electric power to be output from the second connector at the second amount of power when a certain time period has not elapsed since completion of the printing operation of the printing unit, and switch the maximum amount of the electric power to be output from the second connector from the second amount of power to the first amount of power when the certain time period has elapsed from the completion of the printing operation of the printing unit.
As the teachings of Shimamura and Achiwa disclose that, i.e. in Shimamura, in Fig. 2, CPU 12 and in para. 76, 94 and etc., disclose that “the CPU 12 may adjust the value of power to be supplied to the external device”; Shimamura merely lacks in explicitly disclosing the aspect relating to “when a certain time period has not elapsed since completion of the printing operation of the printing unit” and correspondingly the aspect relating to “when the certain time period has elapsed from the completion of the printing operation of the printing unit”. 
However, Hirai discloses an analogous invention relates to an electronic apparatus, a method for controlling the power state thereof, and a storage medium for storing a program to realize the method. Aspects of the present invention may be applied to an electronic apparatus for controlling the power state thereof (see Harai, i.e. para. 2, abstract and etc.). More specifically, in Hirai, i.e. in para. 62, disclose the teachings of changing power supply based on a variable of time has been elapsed by disclosing that “[0062] Furthermore, in step S210, to protect consumable parts, such as the hard disk and the like, when changing the power state to the power the printing apparatus 101 may be configured so that the power state is not changed to the power saving state unless a predetermined period of time has elapsed since the change to the energized state. If the printing apparatus 101 is thus configured, the power state changes to the power saving state once all of the conditions (i.e., the condition of step S209 and the condition that the predetermined period of time has elapsed) are satisfied”; and further in para. 68, 90-91 and etc., disclose that “0090] Furthermore, in the present exemplary embodiment, the printing apparatus 101 can be configured so that the power state changes to the power saving state only when the condition of step S311 and the condition that the predetermined time has elapsed, which is set for protecting consumable parts (e.g., a hard disk), are satisfied, thereby enabling the change to the power saving state. Furthermore, the printing apparatus 101 can also be configured so that the power state is not returned to the normal energized state when a Sleep In packet is received when it is in the power saving state.”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Shimamura and Achiwa to include the limitation(s) discussed and also taught by Hirai, with regard to the aspect relating to changing power supply based the variable of time has been elapsed as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to power management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Shimamura and Achiwa by the teachings of Hirai, and to incorporate the limitation(s) discussed and also taught by Hirai, thereby solving the problem when “… the information processing apparatus has to respond to a response request at intervals of a .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ota (U.S. Pat/Pub No. 2021/0306500 A1) disclose an invention relates to a printing device.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JACKY X ZHENG/Primary Examiner, Art Unit 2675